         Case 2:20-cv-00279-DBB Document 28 Filed 05/21/20 Page 1 of 3




Eric G. Benson (No. 10414)
Brett R. Parkinson (No. 10310)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
Salt Lake City, Utah 84111
Telephone: (801) 532-1500
Fax: (801) 532-7543
Email: ebenson@rqn.com
     bparkinson@rqn.com

Attorneys for My Doctor Suggests, LLC

                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF UTAH, CENTRAL DIVISION

UNITED STATES OF AMERICA,
                                                          ACCOUNTING OF
              Plaintiff,                                    DEFENDANT
                                                      MY DOCTOR SUGGESTS, LLC
       vs.

MY DOCTOR SUGGESTS, LLC (d/b/a My
Health Supplier), a Utah corporation, GP
SILVER, LLC, a Utah corporation and
GORDON PEDERSEN, an individual,                         Case No. 2:20-cv-00279 DBB

              Defendants.                                    Judge David Barlow


       My Doctor Suggests, LLC (“MDS”) and each of its subsidiaries, affiliates, successors

and assigns, submits its sworn accounting in accordance with paragraph V of the Temporary

Restraining Order (“TRO”) by the Declaration of Ralph Malone, submitted herewith as

Attachment 1. 




                                               

      Case 2:20-cv-00279-DBB Document 28 Filed 05/21/20 Page 2 of 3




    DATED this 21st day of May, 2020.

                                        RAY QUINNEY & NEBEKER P.C.


                                        /s/ Eric G. Benson
                                        Eric G. Benson
                                        Brett R. Parkinson
                                        Attorneys for Defendant My Doctor Suggests, LLC




                                           

            Case 2:20-cv-00279-DBB Document 28 Filed 05/21/20 Page 3 of 3




                                   CERTIFICATE OF SERVICE

          I hereby certify that on this 21st day of May, 2020, I electronically submitted the

ACCOUNTING OF DEFENDANT MY DOCTOR SUGGESTS, LLC to the Clerk of the

Court using the EC/ECF system, which sent electronic notification of such filing to the following

counsel of record in this case:


JOHN W. HUBER, United States Attorney
JOEL A. FERRE, Assistant United States Attorney
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111-2176


SPEARE I. HODGES
SARAH WILLIAMS
Trial Attorneys, Consumer Protection Branch
U.S. Department of Justice
450 5th Street, N.W. Suite 6400-South
Washington, D.C. 20001



                                                /s/ Melanie Martin


1530110




                                                    

